Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered May 25, 2006, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 15 years, unanimously affirmed.
Defendant’s challenge to a remark made by the prosecutor in summation is similar to an argument this Court rejected on a jointly tried codefendant’s appeal (People v Quezada, 66 AD3d 520 [2009], lv denied 14 NY3d 772 [2010]), and there is no reason to reach a different result. Defendant’s remaining claims of prosecutorial misconduct are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find that none of the claimed improprieties deprived defendant of a fair trial. Concur—Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.